Citation Nr: 0533096	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  05-02 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left hip disability, 
claimed as secondary to service connected ankle injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jon M. Jeffreys, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1998 to February 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  Service connection has been granted for a left ankle 
disability.

2.  A current left hip disability, if any, is not the result 
of a disease or injury incurred in service or proximately due 
to, or the result of, the service-connected left ankle 
disability.


CONCLUSION OF LAW

A left hip disability was not incurred in service and is not 
proximately due to, or the result of, a service-connected 
disability. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 
439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100,5102,5103, 5103A, & 5107 (West 
2002); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In August 2001, VA issued regulations to implement 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, & 3.326(a) 
(2004).  
A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in January 2004, prior to the initial 
decision on the claim in June 2004.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1)  inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2)  inform the claimant about the information and 
evidence that VA will seek to provide; (3)  inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4)  request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the RO informed the veteran in the January 2004 
VCAA letter about the information and evidence that is 
necessary to substantiate the claim for service connection.  
Specifically, the letter stated that,

To establish entitlement for service 
connected compensation benefits, the 
evidence must show three things:  (1) . . 
. an injury in military service or a 
disease that began in or was made worse 
during military service, or an event in 
service which caused injury or disease; 
(2)  a current physical or mental 
disability; . . . [and] (3)  a 
relationship between ...current disability 
and an injury, disease, or event in 
service.

In addition, the RO informed the veteran in the January 2004 
letter about the information and evidence that the VA would 
seek to provide including obtaining evidence kept by VA and 
any other federal government agency; requesting private 
treatment records if the veteran completed a release form; 
and obtaining medical records from a VA facility if the 
veteran provided the location and dates of treatment.  The RO 
also informed the veteran what type of evidence it would 
consider in reviewing applications and making decisions on 
claims for service connection.

Further, the RO notified the veteran in the January 2004 
letter about the information and evidence that she was 
expected to provide.  Specifically, the RO told the veteran 
to submit evidence of the current disability and any evidence 
that connects the current disability to the injury in 
service.  Also, the RO informed the veteran that failure to 
submit the evidence within one year from the date of the 
January 2004 letter could have adverse consequences as to the 
start date of compensation payments if entitlement is 
established.  Finally, the Board notes that, in the June 2004 
rating action and the October 2004 statement of the case, the 
RO informed the veteran of the reasons for the denial of her 
service connection claim and, in so doing, notified her of 
the evidence that was needed to substantiate this issue.

All that the VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error.  

Additionally, the duty to assist the veteran has been 
satisfied in this case.  All available service medical and 
personnel records as pertinent to the years of service are in 
the claims folder and were reviewed by both the RO and the 
Board in connection with the veteran's claim.  VA has also 
assisted the veteran throughout the course of this appeal by 
providing her with an SOC which informed her of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).  

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

A review of the claims file shows that the veteran is 
service-connected for a left ankle disability.  The veteran 
contends that her current ankle disability has caused her to 
walk differently, thus causing her left hip disability.  
After a review of the veteran's service medical records, the 
Board notes that she did not have a left hip disability upon 
separation from service.  The claims folder shows that the 
veteran has received physical therapy from the Jackson County 
Memorial Hospital for her ankle disability.  During this 
treatment, the veteran complained of left hip problems and a 
January 2004 statement from her physical therapist, DB, 
reflects her left hip complaints.  The physical therapy 
records list one of the veteran's reasons for a December 2003 
visit as suspected degenerative joint disease of the left 
hip.  However, there are no actual medical records, to 
include radiographic studies, associated with the therapy 
records confirming degenerative joint disease of the left 
hip.  The veteran also underwent a VA examination in May 
2004.  The VA examiner was unable to diagnose the veteran 
with left hip arthritis due to lack of pathology.  X-rays 
taken as part of the VA examination show the veteran's hip to 
be "within normal limits."  No other left hip disability 
was identified.  Therefore, the Board concludes that there is 
no showing of a current left hip disability.  Degmetich, 104 
F. 3d at 1332.

Based upon the competent evidence of record, the Board 
concludes, therefore, that a left hip disability was not 
incurred in service and there is no evidence that shows that 
this disability is in any way related to a service-connected 
disability.  For these reasons, the Board finds that the 
preponderance of the evidence in this case is against the 
claim for service connection for a left hip disability, to 
include as secondary to an ankle disability.  Therefore, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).




ORDER

Entitlement to service-connection for a left hip disability, 
claimed as secondary to a left ankle disability, is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


